Name: 79/793/EEC: Council Decision of 11 September 1979 replacing a member of the Committee of the European Social Fund
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-09-15

 Avis juridique important|31979D079379/793/EEC: Council Decision of 11 September 1979 replacing a member of the Committee of the European Social Fund Official Journal L 233 , 15/09/1979 P. 0028 - 0028****( 1 ) OJ NO L 249 , 10 . 11 . 1971 , P . 54 . ( 2 ) OJ NO 56 , 31 . 8 . 1960 , P . 1201/60 . ( 3 ) OJ NO L 91 , 12 . 4 . 1968 , P . 25 . COUNCIL DECISION OF 11 SEPTEMBER 1979 REPLACING A MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 79/793/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO REGULATION ( EEC ) NO 2396/71 ( 1 ) CONCERNING THE EUROPEAN SOCIAL FUND , HAVING REGARD TO THE RULES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 2 ), AS AMENDED BY THE COUNCIL DECISION OF 9 APRIL 1968 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 17 APRIL 1978 APPOINTING THE MEMBERS AND ALTERNATES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND FOR THE PERIOD ENDING 16 APRIL 1980 , WHEREAS A SEAT AS MEMBER OF THE ABOVEMENTIONED COMMITTEE IN THE WORKERS ' REPRESENTATIVES CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR URWIN , OF WHICH THE COUNCIL WAS INFORMED ON 11 MAY 1979 , HAVING REGARD TO THE NOMINATION SUBMITTED ON 8 AUGUST 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR W . H . KEYS IS HEREBY APPOINTED MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND IN PLACE OF MR URWIN FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 16 APRIL 1980 . DONE AT BRUSSELS , 11 SEPTEMBER 1979 . FOR THE COUNCIL THE PRESIDENT R . MC SHARRY